USDC IN/ND case 1:20-cv-00059-WCL-SLC document 15 filed 07/10/20 page 1 of 4


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

 JEREMY W. KELLY,

               Plaintiff,

                      v.                             CAUSE NO. 1:20-CV-59-WCL-SLC

 RUBEN VELA, JR., et al.,

               Defendants.

                                  OPINION AND ORDER

       Jeremy W. Kelly, a prisoner proceeding without a lawyer, filed a complaint

under 42 U.S.C. § 1983. (See ECF 1.) Pursuant to 28 U.S.C. § 1915A, the court must screen

the complaint to determine whether it states a claim for relief. The court must bear in

mind that “[a] document filed pro se is to be liberally construed.” Erickson v. Pardus, 551

U.S. 89, 94 (2007) (citation omitted).

       Before turning to the complaint, the court must address a preliminary matter. In

April 2020, Kelly notified the court that he had been released from custody and was

now residing at a private residence. (ECF 10.) The court thereafter issued an order

requiring Kelly to pay the remaining balance of the filing fee or file a non-prisoner in

forma pauperis petition. (ECF 12.) It appears that Kelly’s release from custody was short-

lived, however, as his recent filings show that he is back at the Jay County Security

Center. (ECF 13.) He states that he is still indigent and has no ability to pay the balance

of the filing fee in a lump sum. (Id.) Kelly previously paid the initial partial filing fee

assessed by this court, and in the interest of justice, the court will proceed to screen the
USDC IN/ND case 1:20-cv-00059-WCL-SLC document 15 filed 07/10/20 page 2 of 4


complaint. However, Kelly remains obligated to pay the filing fee in installments over

time in accordance with the procedures set forth in 28 U.S.C. § 1915(b)(2). The clerk will

be directed to send a copy of the fee order to the Jay County Security Center.

       Turning to the complaint, Kelly alleges that on January 7, 2020, Ruben Vela, Jr.,

appeared at his place of employment and “captured and kidnapped” him “without any

claim from a people and that he has no signature from any people.” He further alleges

that Brian D. Hutchinson issued a bench warrant against him “without claim from a

people based on the same hearsay provided by Ruben Vela, Jr., the kidnapper.” It can

be discerned that Vela is police officer and that Hutchinson is a state court judge

presiding over a criminal case pending against Kelly in Jay County. Kelly claims that he

is being “held hostage” at the Jay County Security Center due to the actions of these

defendants. He seeks dismissal of the criminal charges, monetary damages, and

initiation of criminal charges against Vela for kidnapping.

       Kelly cannot obtain release from custody or dismissal of the criminal charges in

this civil rights action; instead his sole remedy lies in habeas corpus. See 28 U.S.C.

§§ 2241, 2254; Preiser v. Rodriguez, 411 U.S. 475, 488 (1973). Additionally, the state court

judge is entitled to judicial immunity for his rulings in the criminal case, even if his

exercise of authority was “flawed by the commission of grave procedural errors.” Stump

v. Sparkman, 435 U.S. 349, 359 (1978). Kelly may have some remedy available through

the state appellate process, but he cannot proceed with a federal civil rights suit seeking

damages against the judge. Dawson v. Newman, 419 F.3d 656, 661 (7th Cir. 2005).




                                              2
USDC IN/ND case 1:20-cv-00059-WCL-SLC document 15 filed 07/10/20 page 3 of 4


       As for the police officer, it is unclear if Kelly is trying to assert some type of false

arrest claim against him. In a Fourth Amendment false arrest claim, the plaintiff bears

the burden of proving the absence of probable cause. McBride v. Grice, 576 F.3d 703, 706-

07 (7th Cir. 2009). At the pleading stage, he must “state a claim that is plausible on its

face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has facial

plausibility when the pleaded factual content allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 556). Here, Kelly does not address the

issue of probable cause or otherwise assert a cogent Fourth Amendment claim against

Vela. Rather, he accuses him of “kidnapping” because “he has no signature from any

people.” This does not state a plausible Fourth Amendment claim. To the extent Kelly is

trying to initiate federal criminal charges against Vela, he does not have the authority to

do so. See United States v. Palumbo Bros., Inc., 145 F.3d 850, 865 (7th Cir. 1998)

(“[C]riminal prosecution is an executive function within the exclusive prerogative of the

Attorney General.”).

       In the interest of justice, the court will allow Kelly to amend his complaint if,

after reviewing the court’s order, he believes that he can state a plausible claim for

relief. See Abu-Shawish v. United States, 898 F.3d 726, 738 (7th Cir. 2018); Luevano v. Wal-

Mart, 722 F.3d 1014 (7th Cir. 2013).

       As a final matter, Kelly has filed a motion asking that the court stay this case for

an indefinite period while the criminal case is resolved. (ECF 11.) A stay is not




                                               3
USDC IN/ND case 1:20-cv-00059-WCL-SLC document 15 filed 07/10/20 page 4 of 4


appropriate unless Kelly states some viable claim for relief. Therefore, this motion will

be denied.

       For these reasons, the court:

       (1) DENIES the motion to stay (ECF 11);

       (2) DIRECTS the clerk to send a copy of the court’s fee order (ECF 6) to the Jay

County Security Center;

       (3) GRANTS the plaintiff until August 10, 2020, to file an amended complaint if

he so wishes; and

       (4) CAUTIONS him that if he does not respond by the deadline, this case will be

dismissed pursuant to 28 U.S.C. § 1915A because the current complaint does not state a

claim for relief.

       SO ORDERED on July 10, 2020.

                                                 s/William C. Lee
                                                 JUDGE WILLIAM C. LEE
                                                 UNITED STATES DISTRICT COURT




                                            4
